HARWOOD, Judge.
This appellant was the plaintiff in the court below. The complaint contained one count in code form claiming $123 due for goods and merchandise sold to defendant. Verdict and judgment was for the defendant.
No charges were requested in the trial below, nor did appellant file a motion for a new trial.
Appellant has assigned thirteen errors on this appeal. The first twelve of these assignments relate to rulings of the court as to the admission or rejection of evidence. None of these assignments are carried forward in appellant’s brief alluded to in any way. They will therefore be deemed waived. Snellings v. Jones, 33 Ala.App. 301, 33 So.2d 371; Christ v. Spizman, 33 Ala.App. 586, 35 So.2d 568.
The thirteenth assignment of error is to the effect that the verdict and judgment was contrary to the weight of the evidence.
On an appeal from a jury’s verdict and judgment entered pursuant thereto the weight of the evidence, in the absence of a motion for a new trial, will not be considered. See 2 Alabama Digest, Appeal and Error, ®=5294(1), for innumerable cases enunciating this doctrine.
. Affirmed.